Case 8:19-cv-02459-CEH-JSS Document 27 Filed 09/24/20 Page 1 of 2 PageID 160



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TODD and SARAH HALL,
individuals,                                           Case No.: 8:19-cv-2459-CEH-JSS

       Plaintiffs,
v.

SANTANDER CONSUMER USA, INC.,
a foreign for-profit corporation,

      Defendant.
______________________________________/

                            NOTICE OF PENDING SETTLEMENT

       COMES NOW, Plaintiffs, Todd and Sarah Hall, (hereinafter, “Plaintiffs”), by and through

the undersigned counsel and pursuant to Local Rule 3.08, Middle District of Florida, and hereby

submit this Notice of Pending Settlement, and state:

       1.      Plaintiffs and Defendant, SANTANDER CONSUMER USA, INC. reached a

confidential settlement regarding all claims in this case, and the parties are presently drafting,

finalizing, and executing a written settlement agreement and release of liability.

       2.      Upon execution of a mutually-agreeable settlement agreement and release -- and

compliance with its terms -- undersigned counsel will execute and file a Joint Stipulation for

Dismissal with Prejudice.

       3.      To the extent this Court treats the foregoing as a Motion, pursuant to Middle District

of Florida Local Rule 3.01(g), the undersigned certifies he consulted with counsel for Defendant,

and Defendant does not oppose the relief sought herein.

        Dated: September 23, 2020

                                              Respectfully submitted,
                                              LEAVENLAW
Case 8:19-cv-02459-CEH-JSS Document 27 Filed 09/24/20 Page 2 of 2 PageID 161




                                             /s/ Ian R. Leavengood
                                             Ian R. Leavengood, Esq., FBN 0010167
                                             Northeast Professional Center
                                             3900 First Street North, Suite 100
                                             St. Petersburg, FL 33703
                                             Phone: (727) 327-3328
                                             Fax: (727) 327-3305
                                             consumerservice@leavenlaw.com

                                             ~and~

                                             Eva M. Donohue, Esq., FBN 576581
                                             EVA M. DONOHUE, P.A.
                                             P.O. Box 5074
                                             Lakeland, FL 33807
                                             Phone: (863) 687-6400
                                             Fax: (863) 687-6440
                                             info@emdlawfirm.com
                                             Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 23, 2020, a true and correct copy of the above

and foregoing Notice of Pending Settlement was electronically filed via CM/ECF which will

electronically serve the following counsel of record:

       R. Frank Springfield, Esq.
       Burr & Forman LLP
       201 North Franklin Street, Suite 3200
       Tampa, Florida 33602
       fspringfield@burr.com
       flservice@burr.com
       scarroll@burr.com
       sfoshee@burr.com
       Attorney for Defendant, Santander Consumer USA Inc.


                                             /s/ Ian R. Leavengood
                                             Attorney




                                                2
